 BOB BRITF LUMBER CO., INC.249Bob BrittLumber Co., Inc.andPeter J. C. Veenhuy-zenBob BrittLumber Co., Inc.andAlan Woodriff. Cases20-CA-8095 and 20-CA-8 101November 13, 1973the alleged unfair labor practices. All parties were affordedfullopportunity to appear, to introduce evidence, toexamine and cross-examine witnesses, to argue orally onthe record, and to file briefs. Briefs were filed by bothRespondent and the General Counsel.Upon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe following:DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn July 23, 1973,Administrative Law Judge JamesS.Jenson issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,Iand conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Bob BrittLumber Co., Inc., Eureka, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.ITheRespondent has excepted to certain credibility findings made bythe Administrative Law Judge:It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB 544, enfd. 185 F.2d 362 (C.A. 3). We havecarefullyexamined the record and find no basis for reversing his- findings.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas tried before me in Eureka, California, on April 26 and27, 1973. The consolidated complaint, which was amendedat the trial, issued on April 2, 1973, pursuant to a chargefiled in Case 20-CA-8095 on February 21, 1973, and acharge filed in Case 20-CA-8101 on February 23, 1973,and alleges violations of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. Respondent'sanswer, as amended at the trial, admits certain factsconcerning the employer's operations, but denies the Boardhas jurisdiction over its operations and the commission ofFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a California corporation with its office andplant operations located in Eureka, California, is engagedin the processing and distribution of lumber and relatedwood products. During the past year Respondent soldgoods and materials valued in excess of $50,000 tobusinesses located within the State of California, each ofwhich businesses shipped goods valued in excess of $50,000directly from their respective operations in California topoints outside the State of California. Accordingly, I findthat the Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Siemons Mailing Service,122 NLRB 81.IL THE LABOR ORGANIZATION INVOLVEDLumber andSawmill-Workers Local 2808 is a labororganization within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe General Counsel alleges the following as violationsof Section 8(a)(1) of the Act: That on unknown dates inOctober and November 1972, Respondent threatened anemployee that Respondent would go out of business if theemployees selected the Union as their collective-bargainingrepresentative; that on an unknown date in November1972, and on January 15, 1973, Respondent interrogatedemployees concerning their union activities and those offellow employees; that on an unknown date in November1972, and on or about January 3, 1973, Respondentthreatened to terminate employees who engaged in unionactivities. The following are alleged as violations of Section8(a)(3):The January 3, 1973, termination of employeePeter J. C. Veenhuyzen; and the January 8, 1973, layoff ofemployees Alan Woodriff, Roy Eisle, Robert Clemenson,Gary Coonrod, and Denzil Barrett.BackgroundThe employer's operations consist of a sawmill and aremanufacturing plant which produces, principally, agri-cultural stakes. Some of the rough lumber used in theremanufacturing plant is' produced in the sawmill andsome is purchased from other companies. There wastestimony to the effect that there was a shortage of rawmaterials during the months of December 1972, and thefirst2 months of 1973. The Respondent contends theJanuary 8, 1973, layoffs were prompted by the shortage inmaterials and that the employees selected were, for onereason or another, the least valuable to the employer's207 NLRB No. 35 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation. Respondent further points to the fact that a lawsuit is pending which seeks to enjoin its operations at itspresent location. Respondent denies the 8(a)(l) allegationsand contends Veenhuyzen was terminated for cause. Thecase is reduced to credibility resolutions between witnessesfor the General Counsel and Respondent.A.Preorganization Interference and CoercionRoy Eisle was employed by Respondent from May 1972,to January 8, 1973, and worked in the remanufacturingplant as a stacker and. feeder on the trimsaw. He testifiedthat some time in October 1972, while having a beer withRuss Britt, herein called Russ, and a couple of otherindividuals after work, "I asked Russ what he would say ifeverybody wanted to go union," and that Russ responded"he wouldn't go union because he'd be losing too muchmoney on it and that he would close the mill down beforehewent union."WhileRuss Britt denied generallydiscussing union problems or activities with any of theemployees other than Gary Coonrod, he specificallylimited the denial to discussions "during working hours."The statement attributed to him by Eisle, which occurredafterwork, remained undenied. Clearly, Russ, as theRespondent's vice president and agent, who coordinated"all the affairs that happened during the course of the day.The purchasing of the lumber; the selling of the lumber;control of the employees, control of production; all thedaily business," had "the power to control the occurrenceof the untoward events which are the subject of hiscommunications," and that such statements "might proper-ly be interpreted, both in purpose and effect, as likely toinstill fear in employees that dire steps of retaliation wouldresult from an authorization of the Union as theirbargaining representative,,"Accordingly, I find that hisstatement to Eisle constituted interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act. See, forexample,N.L.R.B. v. Yokell, d7b/a Crescent Art Linen Co.,387 F.2d 751, 756 (C.A. 2, 1967).B.OrganizationalEfforts and Termination ofVeenhuyzenPeter J. C. Veenhuyzen commenced working for Respon-dent in June 1972 in the sawmill, and later in theremanufacturing plant. His starting wage was $2.75 perhour. On August 11, he received a 25-cents-per-hour raise,and on September 22, 1972, received an additional 25-centraise to $3.25 per hour. The last raise was given after acouple of loads of inferior grade material had been shippedand Veenhuyzen was given the additional duty of checkingthe lumber grade to be sure it was good. At the time of histermination on January 3, 1973, Veenhuyzen was thehighest paid employee in the remanufacturing plant.'In early November, 1972, in the lunchroom during alunch hour, Respondent's employees discussed the prosand cons of union representation. Gary Coonrod was theprincipal union proponent andDanCornut spoke against1Respondent's policy with respect to pay raises for new employees wasto grant raises after 3 and 6'months.2As Veenhuyzen's testimony regarding the interrogation, the threat tofire the individual "pushing unions," and the threat to close the mill wereunion representation. Veenhuyzen was present during thediscussion and spoke in favor of unionization. Veenhuyzentestified that later that day, Russ called him into the officeand asked if he was "high on unions"; than Russ stated hehad "heard somebody on the crew was pushing unions";that "he wanted to know who it was and he would firehim"; that he thought Coonrod was "stirring everybodyup"; and that "if I can establish that . . . III fire him."Veenhuyzen testified further that ". . . Russ did mentionthat if the union came in, they would be able to pay theunion wage for, perhaps, the first three or four months,then, they would have to close down their mill becausethey couldn't afford to pay the Union's wage."Veenhuyz-en told Russ "that it was just idle talk" and declined toreveal any names. The following day Veenhuyzen ap-proached Russ and told him that the union talk he hadheard the previous day was only a personal argumentbetween Coonrod and Cornut. Russ' response was to theeffect that he was relieved since he had lost some sleepworrying about the Union.2Later in November 1972, Russ became aware of the factthatmarijuana was being smoked on the plant premises.Veenhuyzen testified that Russ called him to the office oneday and advised Veenhuyzen that he had smelled marijua-na in the lunchroom and asked who had brought it, towhich Veenhuyzen replied, "We all did." He acknowledgedthat Russ asked him not to use it, and that he didn't thinkitwas safe to use marijuana around machinery such as thatfound in Respondent's plant, but that he didn't rememberwhether the safety factor had been discussed. Russ' versionwas that he had heard a rumor that marijuana was beingsmoked in the lunchroom and that he went there andobserved Veenhuyzen smoking a marijuana cigarette; thathe asked who was "smoking strong ones," and walked out.He testified that after the lunch hour, Veenhuyzen came tohim "and said that he was sorry, it was his fault, it wouldn'thappen again," and that he told Veenhuyzen that he didn'twant it to happen anymore. Russ further testified thatemployees later informed him that Veenhuyzen wassmoking in his truck, and, since Russ knew Veenhuyzendidn't smoke regular cigarettes, he observed Veenhuyzen inhis truck from behind lumber piles for a week and thenwent-up to the truck and satisfied himself that Veenhuyzenwas in fact smoking marijuana again. He testified that hedidn't do anything about it at the time and "I was reluctantto tell Bob3 after that incident and after the next one thatwent by. I was reluctant to tell Bob because I wasn't surewhat he would do about the situation."I credit Veenhuyzen's testimony regarding the marijuanaincident over that of Russ for the following reason.Veenhuyzen was not reluctant in admitting his part in thelunchroom incident, and both he and Russ testified thatRuss asked him not to use marijuana again, Russ statingfurther ". . . I told him that I would have to think about(it) . . . before I made a decision." Had Russ been soconcerned that he was going to reserve his "decision," I amconvinced that he would have terminated Veenhuyzennot specifically denied by Russ, I credit Veenhuyzen and find suchstatements constituted interference and coercion in violation of Sec.8(a)(1)of the Act.3Bob Britt is Respondent's president. BOB BRITT LUMBER CO., INC.251immediately had he in fact again caught him smokingmarijuana in his truck during the noon hour. In making mycredibility assessment, I have further noted that Respon-dent failed to call-a witness to corroborate Russ' testimonyregarding the purported further use of marijuana.Veenhuyzen was on vacation the week between Christ-mas 1972 and January 3, 1973. Approximately a week priorto going on vacation, he asked Russ for a 25-cents-per-hour wage increase. In an affidavit given a Board agent onMarch 8, 1973, Veenhuyzen had stated "He suggested thatthe remanufacturing department should be turning out 20units a day of stakes. On the average, the day was about 15units," but that Russ thought it was a "very reasonablerequest" and was going to talk it over with his brother Bob.Veenhuyzen did not receive the raise.Sometime during the week following Christmas, DenzilBarrett contacted the Union's office regarding backpaydue from a prior employer, and informed the businessagent that the Respondent's employees were interested inunionizing.Barrettwas told to contact the employeesduring breaks and arrange a meeting between the businessagent and the employees. On January 3, upon returning towork after the New Year's holiday, Barrett contactedseveral employees regarding the Union. During the lunchbreak he talked to Veenhuyzen and asked his help ingetting the men together to discuss the possibility of gettingthe Union in. Veenhuyzen testified that during the courseof the conversation, Barrett informed him "That a price listhad been uncovered telling the average amount that theBritt brothers were getting for their wood"; that the pricewas "approximately two thirds more for the wood than Iwas told all the way along since I've been working forthem. I was outraged." Barrett and Veenhuyzen walkedback into the remanufacturing plant and commencedtalking to Dennis Walters about wages and the lack of afamily health insurance plan. Veenhuyzen testified thatafter about 5 minutes Barrett went back outside to workand Veenhuyzen ' and Walters continued talking about theUnion while they worked. Veenhuyzen testified on directexamination that after about 10 minutes Russ burst out ofthe office and that the following conversation ensued:4Russ: If you don't like working here, why don't youleave?vEENHUYzEN: Why did you lie to me about the pricelist?Russ:What is it to you?vEENHUYzJN: I didn't think it was fair.Russ:Why are you trying to stir up Dennis? Dennisishappy here. Aren't you, Dennis? [Dennis nodded].Russ: See, Dennis is happy. Why don't you justleave?VEENHUYZEN: Are you firing me?Russ: No. Go back to work.At approximately 3 p.m., Veenhuyzen was called into theoffice.Both Bob and Russ were present. Veenhuyzen4The remanufacturing operation is located in a warehouse. The officeprojects out into the warehouse and has a door and sliding glass windowopening into the warehouse. Veenhuyzen testified that he was working onthe tying rack with his back approximately 2 feet from the door to the officeand that Walters was facing him a foot or two away. The evidenceestablished that the two pointer-saws located in the area were not running atthe time. Veenhuyzen testified that the edger at the far end of the interior oftestified that Bob stated he had heard that Veenhuyzenwasn't satisfied working there; that they had heard himtalking through the door trying to stir Walters up, andinquired why he wasdissatisfied.Veenhuyzen respondedthat the wages were too low and there was no family healthplan. Bob responded that he had built the Company fromscratch and created 20 jobs for the community, at whichtimeRuss asked Veenhuyzen how many jobs he hadcreated for the community. Veenhuyzen's response was tothe effect that "there is a difference between 20 jobs and 20decent jobs." Bob then responded, "Fine, I see you're nothappy working here. We are going to fire you for poorworking performance ... ever since you have been here,things have been all balled up. Things ran real smoothwhile you were on vacation and since you've been backeverything is all messed up. Please leave, I'm giving youyour check and get off my property and never step foot onit,again." Veenhuyzen protested he was being terminatedfor union activity, which Bob denied.Apparently within a few minutes Denzil Barrett wasshifted to fill in the vacancy created by Veenhuyzen'stermination. He testified that later that afternoon, while heandWalters were tying bundles, Russ came out of theoffice and stated, "I hate to let Peter go, but, I couldn'thave him any more with all that talk going around. He wasa good worker . . . if nobody's happy with their jobs, theyshould find another job. "Russ testified that on January 3, he,and Bob were in theoffice and could hear a lot of `jabbering" going on; thatthey noticed the pointer wasn't operating and felt it shouldbe; and that he opened the door of the office and said"Quit talking and get to work." His testimony did notcover the conversation in the office when Veenhuyzen wasadvised of his termination. He denied the statementattributed to him by Barrett.Bob Britt testified that Veenhuyzen was hired in June of1972 to work in the sawmill, but that he couldn't do thework and was moved to the remanufacturing plant wherehe became a very good employee and advanced to the topof the pay scale in 4 months.5 He testified that inNovember it became apparent that production was notwhat it should have beenin remanufacturing,so a systemof keeping track of production was instituted. He testifiedthat he and his brother had noticed that Veenhuyzen wasmore irritable in the afternoons and that production felloff; that Veenhuyzen was' continually running into theoffice and asking unnecessary questions; that he had beenafter Russ for a couple of months to terminate Veenhuyz-en, but that Russ had expressed the opinion that Veen-huyzen would straighten out; that Russ had reported themarijuana smoking incidents and the factthat Veenhuyzenhad taken the blame and responsibility for the lunchroomincident; and that they felt that smoking marijuana duringthe lunch hour was part of the reason Veenhuyzen was notperforming in the afternoons. He testified that "everythingthe building was running and that he and Waltersweretalking "a little loud.Normal to loud." He further testified that it would be"hard" but not"impossible"for someone inside the office to hear anything outside theoffice, and that the noise level in the'remanufacturing plant was such that hesometimes wore ear plugs.5Russ,on the other hand,limited the time Veenhuyzen was a goodemployee to 60 days. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas running a lot smoother" the week Veenhuyzen wasgone following Christmas, so that it was decided that theywould see what production was like after Veenhuyzen'sreturn, and if production did not increase they would layhim off. According to Bob, Veenhuyzen spent most of histime running around talking the morning of January 3, sohe made out Veenhuyzen's check at lunchtime and decidedto give it to him at breaktime. At 3 p.m. he calledVeenhuyzen into the office. Bob testified, "I told him hewas being laid off, he wanted to know why and I told himhe was not doing the work. He brought up the fact that hethought he was being laid off because of union activitiesand, then, he began, to tell me what a lousy place it was towork anyway and that we lied to him about the price ofmaterials we sold which was none of his business, anyway,and he was wrong to boot. He wasn't in a position to know.Finally I got tired of listening to him and I told him if itwas such a lousy place to work in, why didn't he quit andhe continued to berate my company; so, I told him, `wouldyou please leave and ... I escorted him off theproperty.' "Dennis Walters was called as a witness by Respondent.Walters impressed me as a reluctant and evasive witness.At one point he testified he did not remember whetherBarrett had discussed the fact that he had contacted theUnion. Later, reluctantly, he admitted he rememberedBarrett had said he had contacted the Union "but I don'tremember him talking to me . . . about it." He alsotestified that he had forgotten what he and Veenhuyzenwere talking about on January 3, but that he rememberedRuss coming out of the office and saying, "You quittalking and go to work." He likewise didn't recall thestatements attributed to Russ by Barrett to the effect thatRuss hated to let Veenhuyzen go. In view of his evasivenessand purported lack of memory, I find that Walters was anunreliable witness and do not credit his protestations of notrecalling conversations. Therefore, I reject his testimonywhen it conflicts with that of either Veenhuyzen or Barrett,both of whom testified forthrightly and impressed me asreliable witnesses.Analysis and Conclusions Regarding Veenhuyzen'sTerminationThe General Counsel contends that Veenhuyzen wasterminated because of his interest in unionization and thatthe reasons assigned by Respondent for terminating himare pretextual.Respondent contends Veenhuyzenwasterminated because of his use of marijuana which createddanger to both himself and the other employees, andbecause of his lack of production. I am persuaded, in thelight of all the evidence, that the reasons advanced forVeenhuyzen's termination are in fact pretextual and thathe was terminated because of his interest in the Union.Ihave previously found that in October 1972, Russexhibited hostility towards the Union during a conversa-tion with Eisle; and in November he unlawfully interrogat-ed Veenhuyzen regarding his union interest, exhibitedhostility toward employees in favor of unions by threaten-ing to fire the individual "pushing unions," indicating hethought it was Coonrod, and threatened to close the mill iftheUnion came in. It is clear from the nature of thequestions he asked Veenhuyzen, that Russ had a source ofinformation from within the employee complement.TheGeneralCounsel has established that Barrettcontacted the Union shortly before January 3, and that onthat date, during the noon hour, so notified Veenhuyzen.Barrett and Veenhuyzen then talked to Walters about theUnion, and, when the lunch hour ended and Barrettreturned to his work station, Veenhuyzen and Walterscontinued discussing theUnion.WhileRespondent'sdefense would place its dissatisfaction with Veenhuyzenlong before this time, I am convinced by the credibleevidence that it was not until after the lunch break onJanuary 3, when Russ and Bob overheard Veenhuyzen andWalters discussing a union, that Respondent decided toterminate Veenhuyzen.6 Russ and Bob testified that theycould hear "jabbering" from within the office, and theevidence established that the pointer saws, which arelocated close to the office, were not operating. While theedger located at the far end of the warehouse may havebeen running, Veenhuyzen and Walters were talking"normal to loud," and were standing within a foot or twoof the office door. Accordingly, I find that immediatelyafter the lunch hour on January 3, Russ overheardVeenhuyzen talking in favor of unionization and that hetherefore came out of the office and admonished Veen-huyzen for trying to "stir up Walters."I am not persuaded by Respondent's defenses for thefollowing reasons. The only reason given Veenhuyzen forhis termination was poor production. Had the use ofmarijuana, which Respondent characterized as dangerousaround machinery, in fact been a basis for his termination,Veenhuyzen would have been so advised and terminatedlong before January 3-if not immediately after thelunchroom incident, which he did not deny and for whichhe was admonished, but certainly when Russ found out hewas continuing to smoke it during the noon hour in histruck. Instead, however, Russ seems to have placed so littlesignificance on the matter that he didn't even discuss itwith Bob. His asserted reason for not telling Bob-that hewasn't sure what Bob would do about the situation-is sopreposterous it doesn't warrant further comment. Bobtestified thatVeenhuyzen wasn't terminated earlier be-cause Russ thought he "would straighten out." Surely, ifthe second and third marijuana incidents had occurred,Russ would have known that Veenhuyzen wasn't going to"straighten out," and he would have been terminated onthe spot. I find Russ' testimony regarding the purportedsecond and third marijuana incidents as incredible and,hence, not worthy of belief. Having so concluded, I findthat Veenhuyzen's use of marijuana was not a motivatingfactor in his January 3 termination.Respondent's contention that Veenhuyzen was terminat-ed for lack of production also lacks merit. Respondent'swage policy was to grant increases after the third and sixthmonths of employment. Veenhuyzen, who commencedworking in June 1972, was granted his first raise within 26Having observed both Veenhuyzen and Walters as witnesses, I have noall, if not all, of the talking on behalf of the Union, which accounts for thehesitancy finding that Veenhuyzen was the individual doing substantiallyfact that only Veenhuyzen was -terminated, BOB BRITT LUMBER CO.,INC.253months, and another raise the following month. Thus, hehad obtained within 3 months the wage increases accordedthe average employee in 6 months and had been given theadditional responsibility in the remanufacturing plant ofmaking sure that the lumber grade was good.Respondent's evidence regarding the check made onproduction was, in my view, inconclusive. Bob testifiedthat Respondent made so many items and jumped backand forth during a day such that it was hard to make aproduction comparison.While he stated a certain size ofgrapestakes averaged 17.3 units per day in November andDecember 1972, and 19.5 the week Veenhuyzen was onvacation following Christmas, he testified that on Decem-ber 21, the last full day Veenhuyzen worked prior to hisChristmas vacation, there were 28 units produced, andthere had been an earlier day when production hadreached 24 units. Further doubt is cast not only uponRespondent's production figures but also upon Bob'scredibility, by reason of the fact that Bob testified that onJanuary 3, the date Veenhuyzen was terminated, 40 units,or 16,000 pieces of a particular item, were produced, wi-ileon January 4, 60 units, or 24,000 pieces, were producedwith a new inexperienced man who replaced Veenhuyzen.Not only does the record disclose that Veenhuyzen andWalters were tying bundles, as opposed to "producingitems," on January 3, but the new man referred to by Bobwas Denzil Barrett, whom Respondent laid off on January8 because, according to Bob's testimony, "there wasn't anyplace that we could put Denzil that he could do the job."There was no evidence that Respondent checked theamount of production on January 3 prior to deciding toterminate Veenhuyzen, and I am satisfied and find that itdid not. I further find that Respondent's reasons fordischarging Veenhuyzen are pretextual and that he wasterminated, for the reason he had engaged in unionactivities, in violation of Section 8(a)(3) and (1) of the Act.C.The January 8 Layoffs1.Alan WoodriffWoodriff was employed by Respondent from June 1972to January 8, 1973. At the time of his layoff he worked onthe edger.He had been present in the lunchroom inNovember 1972 when unionization was discussed, and hadexpressed his feelings that it was a good idea. His "unionactivities" consisted of commenting to other employees atvarious times during November 1972 and January 1973that he favored unionization. On January 3, Veenhuyzeninformed him that he had contacted the Union. He waslaid off by Russ on January 8 along with Eisle, Clemenson,Coonrod, and Barrett. He testified that at the time of thelayoff Russ said it was because of "lack of orders or wereshort in here" or something, and that Russ had responded"don't plan on anything" in response to a question by oneof the men as to whether,they might be called back. Oncross-examination he denied having told anyone, prior to7 1 have previously found that statements made to Eisle by Russ inOctober 1972, constituted interference and coercion in violation of the Act.8Carroll was not alleged as a dlscrimmatee. Apparently reemployed atthe time of the trial, he testified at Respondent's request to statements madeby Woodriff regarding the possibility of his quitting employment if hehis layoff, that he intended to quit his employment. TedTremaine and Mike Carroll testified that he had told themthat if he didn't get time off to attenda trial involving hisfamily, that he would either have to quit or probably haveto quit.Upon being recalled as a witness,Woodriffadmitted to such statements, and that on the morning ofhis layoff, he broached the subject of time off to Russ. Henever discussed unions with the Britts nor did he reapplyfor work with Respondent.2.Roy Eisle 7As detailed earlier, Eisle worked from May 1972 toJanuary 8, 1973, in the remanufacturing plant as a stackerand feeder on the trim saw. He testified to generaldiscussions among the employees about unionization, inNovember 1972. On what appears to have been January 3,1973, Coonrod told Eisle that Barrett had contacted theUnion. On January 8 he was in the trim saw room walkingtoward his car when Russ walked up and gave him hischeck; however, he didn't recall that Russ stated a reasonfor the layoff. He testified that Mike Carroll, with whom heshared duties in the trim saw operation, was also laid off .8He later heard "through the grapevine" that it was becauseof lack of work. He never reapplied for work withRespondent.3.Robert ClemensonClemenson was hired in October 1972. He testified thathe participatedin discussionsabout unionization amongthe employees in November and December. When he waslaid off on January 8,Russtold him that there was ashortage of work and that he would be called back if therewas more work.Since Russnever contacted him to return,Clemenson checked back threeor four timesto see if workwas available. During these visits he observed that newemployees had been hired. On January 22 he was rehired.He testified that when he was rehiredRussbrought up thesubject of the Union andaskedhim if he knew who startedit;that he told Russ that he thought Denzil Barrett had;thatRussstated he thought itwas Barrett; that Russ askedhim "ifIwaswith them orifIwasn't,"and that heresponded in the negative .94.Gary CoonrodCoonrod had been sick the week before the layoff. OnMonday, January 8, Russ told him "you might just as welltake a couple of more days. We're going to have to shutdown for awhile anyway." He was rehired on January '10and was working for Respondent at the time of the trial.He had been the principalunionproponent in thediscussionin the lunchroom in November 1972. I havepreviously credited Veenhuyzen's testimony that Russinterrogatedhim regardingthe lunchroom discussion andhad stated he thoughtitwasCoonrod who was "stirringeverybody up" and "if I can establish that . . . I'll firecouldn't get time off for a trial involving his family.9In responsetomy questionas to whether the interrogationoccurredbefore or after he was rehired,he stated "before." His answer was "after" inresponse to the same question putby Mr. Arnot.Russ did notdeny theconversation. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim." Coonrod was called as a witness by Respondent. Headmitted he had discussions with Russ regarding theUnion,but stated he couldn't remember the substance ofthe talks other than on one occasion,when he asked Russ"if the Union was okay,"and Russ "said that he could tellme what he could do for.usandwhat he couldn't.What hecould do against us."There was no testimony regarding thecircumstances surrounding his rehire.5.Denzil BarrettBarrettwas laid off on January 8 after working forRespondent approximately 3 months.He was told by Russthat the reason was lack of production.He commencedworking for another employer on January 9, and did notreapply for work with Respondent. He had originally beenhired to drive the forklift,but was transferred after a weekbecause Bob didn't think he was a good driver.Thereafterhe worked on the trimmer,the pointer,and the chain andreplaced Veenhuyzen when the latter was terminated. Hehad contacted the Union between Christmas and January3 and discussed unionization with a number of employeesin Respondent's plant.Analysis andConclusions Regardingthe January 8LayoffsThe General Counsel contends Woodriff,Eisle,Barrett,Coonrod,and Clemenson were terminated because Res-pondent was fearful their continued presence at the millmight lead to union representation of Respondent'semployees, and that the defenses' offered by Respondentare self-contradictory,pretextualandsuspiciously shiftingin nature.Respondent,pointing out that lumber was in shortsupply around the first of the year,contends it sought toconsolidate the crew and to layoff those employees it feltthe least desirable and to keep the best workers; and thatthe five were selected because of their lack of ability orabsenteeism.Woodriff,according to Respondent, wasselected for layoff because he had indicated that he wasgoing to quit if he'couldn't get time off to attend a lawsuitinvolving his family.Respondent contended Eisle wasselected because of excessive absenteeism and the fact hewouldn't work on Saturdays.Clemenson was laid offbecause"there were not too many jobs he could do. Hecouldn'tdo any specific thing."Bob testified that he wasrehired"because he came back on the day thatwe neededhimandhe'was trained"(Emphasis supplied.)No specificreason was advanced for Coonrod's layoff.Barrett was laidoff because Respondent couldn't find a job he could do.Respondent's reasons for the layoffs are not convincing.While the price of lumber may have been high, and lumbermay have been difficult to procure,it is clear from therecord that within a week Respondent had more employeesthan at the time of the January 8 layoff. On Friday,January 5, Respondent had 14 employees.On January 8,five were laid off.By the end of the week Respondent had17 in its employ-three more than at the commencementof the week.On one hand Respondent laid off employees on January8, on the ground it couldn't get material.On the other handitattempts to justify the hiring of a number of newemployees in the same week on the ground it had acquireda supply of materials.While contending the laid offemployees were not good employees,Respondent alsocontends it would have reemployed them had theyreapplied,and infers the failure to reapply was the onlyreason they were not rehired.I reject Respondent's contentions and find that the factssurrounding the layoffs and the individuals involvedsupports a finding that the real motive for the layoffs onJanuary 8 was the desire to discourage union activitywithin the remanufacturing plant.I reject the testimony ofRuss and Bob that they did not have knowledge of theemployees'concerted activities,and find that on January 8they laid off those individuals whom they either knew orsuspected of being in favor of unionization.My finding inthis regard is based upon the following considerations.In October 1972, Eisle had brought up the subject ofunions before Russ by asking him what he would say ifRespondent's employees wanted to go union,and Russhad responded he would close the mill down first. Thefollowing month a number of employees in the remanufac-turing plantmet in the lunchroom and discussed thepossibility of unionization.Ihave credited Veenhuyzen'stestimony that on the very same afternoon Russ questionedhim regarding his own feelings on unionization, threatenedto terminate the individual"pushing unions," stating hethought it was Coonrod,and threatened to close the mill.Coonrod was the principal union spokesman and Cornutwas against unionization.Coonrod was laid off and Cornutwas not.On the first day after the New Year's holiday,Barrett informed his fellow employees that he had been totheUnion, and attempted to arrange a meeting betweenthe employees and the union representative.Veenhuyzenwas abruptly terminated for talking to another employeeregarding union benefits.Within a week, five employees inthe remanufacturing department were laid off because of apurported shortage of materials.Within 4 days of thelayoff,Respondent had increased its employee comple-ment by eight-threemore than were laid off. Eisle wasnever warned regarding absences,nor was there a showingthat they were not authorized.There was no evidence hehad been admonished in any way regarding the fact hedidn't like to work on Saturdays.Clemenson was laid offbecause he couldn't do too many jobs;yet he was rehiredon January 22, after Respondent was sure he was no longerfor the Union,because"we needed him and he wastrained."No specific reason was given for Coonrod'slayoff;however,he had been identified to Russ as havingbeen the spokesman for the unionization in November.Respondent's contention that Barrett was laid off becauseRespondent couldn'tfind a job he could do was notconvincing and is specifically rejected in the light of Russ'statement to Clemenson on January 22 that he thoughtBarrett had been behind the Union. Nor do I findRespondent's reason for the January 8 layoff of Woodriffconvincing.Woodriff'swork performance was apparentlygood.If there was a real shortage of lumber requiring thelayoff of a number of employees,itseems likely thatRespondent would have been willing later on to grantWoodriff the time off to attend a lawsuit involving his BOB BRITT LUMBER CO., INC.255family instead of terminating him, unless there was anunderlying reason for declining to do so. The record doesnot disclose direct knowledge that Respondent knew thatWoodriff was in favor of unionization; however, it may beimplied from all the circumstances. The remanufacturingplant employees comprised the group interested in unionorganizing.Woodriff worked in the remanufacturing plantand had indicated his favor of the Union at the Novemberlunchroom meeting. Russ had learned of the meetingalmost immediately and questioned Veenhuyzen about it.Thus, we have a situation where the protected, concertedactivities took place at a time and place which not onlycreated an opportunity for the employer to observe them,butwhere the employer made statements and askedquestions which indicated he had gained knowledge of theprotected activity. Accordingly, I shall infer from all thecircumstances that Russ was aware of Woodriff's prounionsympathies. See, for example,SequoyahMills, Inc.,168NLRB 32 at 37. I therefore conclude under all thecircumstances that Respondent's alleged reasons for theJanuary 8 layoffs were mere pretexts and that the GeneralCounsel has established by a preponderance of theevidence that the real reason and moving cause was theunion activities of said employees, and said layoffsconstituted discrimination to discourage membership intheUnion and a violation of the provisions of Section8(a)(3) and (1) of the Act. -IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operation ofRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices, I shall recom-mend that Respondent cease and desist therefrom, andtake certain affirmative action designed to effectuate thepolicies of the Act.Ithaving been found that Respondent discriminatorilydischarged Peter J. C. Veenhuyzen on January 3, and AlanWoodriff, Roy Eisle, Robert Clemenson, Gary Coonrod,and Denzil Barrett on January 8, I shall recommend thatRespondent offer Peter J. C. Veenhuyzen, Alan Woodriff,Roy Eisle, and Denzil Barrett immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to seniority or any other tights orprivilegespreviously enjoyed by each, dismissing, ifnecessary, any employee hired since the date of layoff ofeach, having less seniority. It is further recommended thatRespondent -make Veenhuyzen, Woodriff, Eisle, Clemen-son, Coonrod, and Barrett whole for any loss of pay eachmay have Suffered by reason of the discrimination againstthem. Said loss of pay shall be based on the earnings eachwould normally have earned from the date of discharge orlayoff until he is or was offered reinstatement, less the netearnings of each during such period. Said backpay shall becomputed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289.The interest on backpay shall be computed in the mannerset forth inIsis Plumbing & Heating Co., Inc.,138 NLRB716.It is also recommended that Respondent be ordered tomake available to the Board, upon request, all payroll andother records to facilitate checking the amount of earningsdue.In view of the nature of the unfair labor practicescommitted, the commission of similar and other unfairlabor practices reasonably may be anticipated.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the followingconclusions of law:1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating employees concerning their unionactivities and the union activities of fellow employees, bythreatening to terminate employees who engaged in unionactivities, and by threatening to go out of business ifRespondent's employees selected a union as their collec-tive-bargaining representative,Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discharging Peter J. C. Veenhuyzen on January 3,and by laying off Alan Woodriff, Roy Eisle, RobertClemenson, Gary Coonrod, and Denzil Barrett on January8, 1973,because oftheir support and activities on behalf oftheUnion, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaidunfair laborpractices are unfair laborpracticesaffecting commerce within _ themeaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and the'entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER ioIt is recommended that Bob Britt Lumber Co., Inc., itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging, laying off or otherwise discriminatingagainst employees for engaging in union or concerted,protected activities.(b) Interrogating employees concerning their unionactivities and the union activities of fellow employees,to In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations and recommended Order hereinshall, as provided by Section102.48 of the Rules and Regulations, beadopted by theBoard and become its findings,conclusions,and Order, andall objectionsthereto shall be deemed waived for all purposes. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDthreatening to terminate employees who engage in unionactivities,and threatening to go out of business ifRespondent's employees select a union as their collective-bargaining representative.(c) In any other manner interfering with, restraining orcoercing employees in the right to self-organization; toform labor organizations, to join or assist any labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain fromany or all of such activities.2.Take the following affirmative action:(a)Offer to Peter J. C. Veenhuyzen, Alan Woodriff, RoyEisle, and Denzil Barrett, immediate and full reinstatementto their former jobs, or if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and make saidemployees, Robert Clemenson and Gary Coonrod wholeas set forth in the Remedy section above, for any loss ofearnings suffered as a result of the discrimination againstthem.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpaydue these employees under the terms of this recommendedOrder.(c) Post at its office in Eureka, California, copies of thenotice attached hereto marked "Appendix."" Copies ofsaid notice on forms provided by the Regional Director forRegion 20, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisOrder,what steps Respondent has taken to complyherewith.I IIn the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."certain unfair labor practices in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,and this notice is posted pursuant to that decision.The National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT unlawfully interrogate employeesconcerning their or other employees' union sympathiesand activities.WE WILL NOT threaten to discharge employeesbecause of their support of any labor organization.WE WILL NOT threaten to close any part of ouroperations or go out of business if our employees selecta union as their collective-bargaining representative.WE WILL NOT discharge, layoff, or in any other waydiscriminate against any of our employees because oftheiractivities in behalf of Lumber and SawmillWorkers Local 2808, or any other labor organization,or because of other concerted activities protected bythe Act.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of anyright guaranteed them by the Act.WE WILL offer to Peter J. C. Veenhuyzen, AlanWoodriff, Roy Eisle, and Denzil Barrett, immediateand full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniorityand other privileges.WE WILL make whole Peter J. C. Veenhuyzen, AlanWoodriff, Roy Eisle, Denzil Barrett, Robert Clemensonand Gary Coonrod, for any loss of earnings and otherbenefits suffered because of the discrimination againstthem.DatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TEIENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe trial heldin Eureka,California,on April 26 and 27,1973,in which weparticipatedand had a chance to giveevidence,resulted in a- decision that we had committedBOB BRITrLUMBER Co.,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, 450Golden Gate Avenue, Box 36047, San Francisco, Califor-nia 94102, Telephone 415-556-0335.